Citation Nr: 1718598	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of photorefractive keratectomy (PRK) surgery.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for entitlement to service connection for residuals of PRK surgery and entitlement to service connection for bilateral hearing loss.  The Veteran's claims file is now in the jurisdiction of the RO in Baltimore, Maryland.  In February 2012, the Veteran filed a timely notice of disagreement (NOD).  

In November 2012, the Veteran perfected his appeal to the Board (via a VA Form 9) where he requested a Central Office Board hearing.  The hearing was scheduled for March 29, 2016, but the Veteran rescheduled it for May 2, 2016.  The Veteran failed to appear to the rescheduled hearing without giving cause, so the hearing request is deemed withdrawn. 

In June 2016, the Board remanded the claims for further development.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have disability due to PRK surgery or disease or injury during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of PRK surgery are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in March 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examinations.

As previously discussed, in June 2016, the Board remanded the Veteran's claims to the RO for further development.  The Board's directive was for the RO to review the entire record, in particular the March 2013 VA examinations, and readjudicate the claims of service connection for residuals of PRK and bilateral hearing loss.  In December 2016, the RO issued a supplemental statement of the case (SSOC), where they indicated that the VA examinations were reviewed as part of evidence.  

For the reasons discussed below, the Board finds that the March 2013 VA opinion as to the Veteran's eyes is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided herein.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran contends that he received PRK in service to correct vision problems, which caused his vision to degrade.

In June 1989, prior to enlistment, the Veteran received a qualifying report of medical examination.  His eyes (general) were noted as normal; ophthalmoscopic testing was noted as normal; his pupils (equality and reaction) were noted as normal; and his ocular motility (associated parallel movements, nystagmus) were marked as normal.  His distant vision was noted as 20/40 for the right eye and 20/20 for the left eye, with corrected noted as 20/15 for the right eye and 20/15 for the left eye.  His near vision was noted at 20/20 for his right eye and 20/20 for his left eye.  He reported that he wore contact lenses.  The examiner noted that he had refractory error which was corrected at 20/20.  His audiometric testing results were within normal limits.  In his June 1989 report of medical history, the Veteran reported that he wore glasses or contact lenses.  He reported that he had no eye trouble and no hearing loss.  

In an August 1993 periodic report of medical examination, the examiner noted that the Veteran's His eyes (general) were noted as normal.  His ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movements, nystagmus) were all noted as normal.  His distant vision was noted as 20/40 for the right eye and 20/50 for the left eye, with corrected noted as 20/15 for the right eye and 20/15 for the left eye.  His near vision as noted as 20/20 bilaterally, and corrected noted as 20/20 bilaterally.  His audiometric testing results were within normal limits.  

A September 1994 report of medical examination revealed that the Veteran's eyes (general) were noted as normal.  His ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movements nystagmus) were all normal.  His distant vision was noted as 20/60 for the right eye and 20/100 for the left eye, with corrected noted as 20/20 for the right eye and 20/20 for the left eye.  His near vision as noted as 20/20 bilaterally.

In an August 1998 periodic report of medical examination, the Veteran's eyes (general, visual acuity and refraction) were normal.  His ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movements nystagmus) were all normal.  His distant vision was noted as 20/50 for the right eye and 20/100 for the left eye, with corrected noted as 20/20 for the right eye and 20/20 for the left eye.  His near vision as noted as 20/20 bilaterally, and corrected noted as 20/20 bilaterally.  His audiometric testing results were within normal limits.  In August 1998, the Veteran completed an officer physical examination questionnaire where he noted that he had no hearing loss, vision change, or double vision.  

In March 2001, a vision screening was conducted on the Veteran.  The results were 20/30 bilaterally or better, with glasses.  In May 2002, a vision screening was conducted on the Veteran, which revealed 20/30 bilaterally or better, with glasses.

In a November 2003 report of medical examination, the examiner noted that the eyes (general, visual acuity and refraction) and ophthalmoscopic results were normal.  His distant vision was noted as 20/70 for the right eye and 20/100 for the left eye, with corrected noted as 20/20 for the right eye and 20/20 for the left eye.  His near vision as noted as 20/20 bilaterally.  His audiometric testing results were within normal limits for the left ear, and revealed abnormal hearing in the right ear (frequency of 3000 Hz with 30 dB).  In a November 2003 report of medical history, the Veteran noted that he did not have loss of vision in either eye (wore contact lenses or glasses), and was in good health.

In April 2004, the Veteran underwent a PRK laser eye surgery. In his post-operative examination, his chief complaint was dry eyes.  His uncorrected visual acuity was 20/15 bilaterally as well as his best corrected visual acuity.  His corneal clarity was noted to be clear.  In a May 2004 post-operative examination, the Veteran reported no further complaints.  His uncorrected visual acuity was 20/20 for his right eye and 20/25 for his left eye.  His best corrected visual acuity was 20/20 bilaterally.  His corneal clarity was noted to be clear.  In a June 2004 pre-deployment health assessment, vision screening revealed that the Veteran's right and left eye were 20/30 or better without glasses.  

In August 2006, an optometric examination report revealed that the Veteran's vision was excellent with no prescription needed.  

In February 2010, the Veteran underwent an optometry examination and was diagnosed with myopia.  His cornea, lens, and angle were all noted to be clear in his right and left eye.  

In a November 2010 report of medical history for his retirement, the Veteran noted that he had no eye troubles and no loss of vision in either eye.  He reported that he no longer wears contacts or glasses due to his PRK surgery.  In the November 2010 report of medical examination, the examiner noted that the Veteran's ears (general) were normal as well as his drums (perforation).  His eyes (general visual acuity and refraction) and ophthalmoscopic testing were noted as normal.  His pupils (equality and reaction) and ocular motility (associated parallel movements, nystagmus) were normal.  His distant and near vision was 20/20 bilaterally.  

In March 2013, the Veteran was afforded a VA examination for his eyes.  The Veteran reported decreased vision in his right eye.  A vision test was conducted and revealed that his vision at a distance without a prescription was 20/25 for the right eye and 20/25+ for his left eye.  His vision at a distance with a prescription was 20/20 bilaterally.  His vision at near without a prescription was 20/25 for his right eye and 20/25 for his left eye.  His vision at near with a prescription was 20/20 bilaterally.  There was no afferent pupillary disorder found.  His intraocular pressure was 11 for the right eye and 11 for the left eye, and his pupils were round and equal.  Slit lamp biomicroscopy testing revealed that his externa was normal oculus uterque (OU); conjunctiva was clear OU; anterior chamber showed no cells/flare seen OU; iris was within normal limits OU; and lens was within normal limits OU.  Ophthalmoscopy testing revealed that his optic nerve had flat margins and good color OU; macula was within normal limits OU; vitreous was within normal limits OU; and periphery had no holes/tears seen.  The examiner concluded that the Veteran had mild residual refractive error OU, correctable to good vision in both eyes.  He also found that he had presbyopia, corrected to good vision.  The examiner noted that no other active ocular pathology was seen at that time.  

Upon review of the evidence of record, the Board finds that service connection for residuals of PRK surgery is not warranted. 

Service treatment records (STRs) confirm that the Veteran underwent PRK surgery in April 2004.  In his April 2004 post-operative examination, he complained of dry eyes; however in his May 2004 post-operative examination, he reported no further complaints.  In February 2010, the Veteran underwent an optometry examination and was diagnosed with myopia. In March 2013, the VA examiner found that the Veteran had presbyopia and mild residual refractive error OU.  

Initially, the Board notes that refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

In addition, VA regulations provide that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2016).

In this case, the Veteran wore contact lenses when he entered service and had PRK surgery during service to ameliorate his vision problems.  Although the Veteran's STRs show refractive error of the eyes, myopia, and presbyopia, these diagnoses are not considered diseases for VA purposes.  There is no evidence of a disease in service or aggravation of a disease by the PRK surgery. 

In addition, the evidence in and post service does not show current disability of the eye.  The Veteran has not identified disability of the eye other than degrading vision.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the Veteran has not contended and the evidence does not reflect that he has disability of the eye due to disease or injury.  Neither the ameliorating PRK surgery nor the refractive error constitutes disease or injury within the meaning of VA's laws and regulations.  As there is no disability due to disease or injury it follows that there is no disability due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for residuals of PRK surgery.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for residuals of PRK surgery is denied.


REMAND

The Veteran contends that he sustained bilateral hearing loss as a result of his service.

A February 1991 reference audiogram was conducted, and the results revealed that the Veteran's hearing was within normal limits. The examiner noted that the Veteran was routinely exposed to hazardous noise.  A June 1992 reference audiogram testing also revealed that the Veteran's hearing was within normal limits.  The examiner, again, noted that the Veteran was routinely exposed to hazardous noise.  

In an October 2004 audiometric testing report, the examiner noted a significant threshold shift as compared to an audiogram done in February 1991.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:

Hertz


500
1000
2000
3000
4000
Current Audiogram:
19 Oct 2004
Right 
10
5
15
30
15

Left
5
0
30
25
20
Reference Audiogram:
14 Feb 1991
Right
10
0
0
10
10

Left
0
5
10
5
0
Threshold shift-->
Right

5
15
20
5

Left

-5
20
20
20





In October 2010, audiology testing revealed that the Veteran had hearing loss in his left ear.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:

Hertz


500
1000
2000
3000
4000
Current Audiogram:
20 Oct 2010
Right 
10
0
20
35
15

Left
55
50
80
80
80
Reference Audiogram:
14 Feb 1991
Right
10
0
0
10
10

Left
0
5
10
5
0
Threshold shift-->
Right

0
20
25
5

Left

45
70
75
80


In March 2013, the Veteran was afforded a VA examination for his hearing.  Significantly, the examination report indicated that neither claims file review not medical records review were requested by the RO.  The Veteran reported complaints of hearing loss in both ears with periodic ringing in the ears.  He stated that he "talks louder in order to hear others."  He reported some noise exposure due to generators and equipment in the motor pool, and engines while working as a signal officer.  He did not report complaints of ear pain, pressure, fullness, or problems with ear infections.  He did not have former ear surgery or use hearing aids.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 

Hertz

500
1000
2000
3000
4000
Right
10
5
20
35
25
Left
10
5
35
30
25

Speech recognition scores were 98 percent for the right ear and 100 percent for the left ear.  Tympanometry revealed normal middle ear pressure, volume, and compliance for both ears.  Ipsilateral acoustic reflexes were present at 500-4kHz in both ears.  Otoscopy was clear bilaterally.  The examiner found that audiometric results revealed a mild sensorineural hearing loss at 3000 Hz and 6000 Hz in the right ear, and mild sensorineural hearing loss at 2-3000 Hz and 6-8000 Hz in the left ear.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The above evidence shows that the Veteran had a hearing loss disability pursuant to the applicable regulation during service in October 2010.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (the Board can discern the significance of audiometric testing).  He filed his claim for service connection for hearing loss in 2011.  However, the only post service audiometric testing showed hearing that while abnormal, did not meet the definition of hearing loss disability in 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels).  Significantly, the Court has held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  That is precisely the situation in this case.  Moreover, the February 2013 VA examiner did not have the benefit of claims file review in order to address this seeming inconsistency ini audiometric test results.  Consequently, a remand for a new VA examination to be preceded by claims file review, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his hearing loss.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first address the discrepancy between the October 2010 (showing hearing loss disability pursuant to VA regulations) and February 2013 (showing abnormal hearing but no hearing loss disability pursuant to VA regulations) audiometric test results and offer an opinion as to whether the Veteran has had a hearing loss disability at any time since his separation from service in April 2011.  Then, as to any such hearing loss disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that (a) such disability is related to the Veteran's in-service noise exposure or (b) manifested within a year after separation from service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


